Title: To George Washington from Oliver Wolcott, Jr., 24 February 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Departmt Feby 24. 1795.
        
        The Secretary of the Treasury has the honor to transmit to the President of the United States a draft of a nomination to certain vacant offices.
        In case the supplementary collection law now on its passage shall be approved, certain offices will require to be filled before the first of May; for most of which proper characters have been brought in view. The Secretary of State concurs with me in opinion, that appointments are not necessary during the session of the Senate. All which is humbly submitted by
        
          Olivr Wolcott Jr Secy of the Treasy
        
      